Sn the Gnited States Court of Federal Clains

OFFICE OF SPECIAL MASTERS
Filed: October 5, 2021

* * * * * * * * * * * * *
NAOMI ENGEL, * UNPUBLISHED
*
Petitioner, * No. 16-1145V
*
V. * Special Master Gowen
*
SECRETARY OF HEALTH * Stipulation for Award;
AND HUMAN SERVICES, * Influenza (“flu”) vaccine;
** SIRVA.
*
Respondent. *
* * * * * * * * * * * * *

Amy A. Senerth, Muller Brazil, LLP, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, D.C., for respondent.

DECISION FOR STIPULATION’

On September 15, 2016, Naomi Engel (“petitioner”), filed a petition for compensation
under the National Vaccine Injury Program.” Petition at Preamble (ECF No. 1). Petitioner
received an influenza vaccine on September 22, 2013. /d. at Preamble; Stipulation for Award
(ECF No. 130). Petitioner alleges that as a result of receiving the flu vaccine, she sustained a left
shoulder injury that was caused by the vaccine. Stipulation at J 4.

On October 5, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Respondent denies that the flu vaccine is the cause
of petitioner’s alleged injuries, or any other injury or her current condition. Jd. at J 6.
Nevertheless, maintaining their respective positions, the parties now agree that the issues

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http:/Awww.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

 

? The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
Case 1:16-vv-01145-UNJ Document 131 Filed 10/05/21 Page 2 of 2

between them shall be settled and that a decision should be entered awarding the compensation
to the petitioner according to the terms of the stipulation attached hereto as Appendix A. /d. at J
7.

The stipulation provides:

1) Alump sum of $12,500.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.

s/Thomas L. Gowen
Thomas L. Gowen
Special Master

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
Case 1:16-vv-01145-UNJ Document 131-1 Filed 10/05/21 Page 1of5

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

OFFICE OF SPECIAL MASTERS

 

 

NAOMI ENGEL,
‘i
y Petitioner, ) No. 16-1145V
‘ ) Special Master Gowen
SECRETARY OF HEALTH AND HUMAN ) ECF
SERVICES,
Respondent.
STIPULATION

The parties hereby stipulate to the following matters:

1. Naomi Engel, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 et seg. (the “Vaccine Program”).
The petition seeks compensation for injuries related to petitioner’s receipt of the influenza (‘“flu’”’)
vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”’), 42 C.F.R. §
100.3(a).

2. Petitioner received the flu vaccination on September 22, 2013.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she sustained a left shoulder injury that was caused by the vaccine.
She further alleges that she experienced the residual effects of this condition for more than six
months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
Case 1:16-vv-01145-UNJ Document 131-1 Filed 10/05/21 Page 2 of 5

6. Respondent denies that the vaccine caused petitioner’s alleged shoulder injury; denies
that petitioner sustained a Table Shoulder Injury Related to Vaccine Administration (“SIRVA”) or
any other mjury; and denies that her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflectng a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $12,500.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to this
Stipulation is not for any items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), to the extent that payment has been made or canreasonably be expected to
be made under any State compensation programs, insurance policies, Federal or State health
benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that provide health services on a pre-paid basis.
Case 1:16-vv-01145-UNJ Document 131-1 Filed 10/05/21 Page 3 of 5

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individua|
capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does forever
irrevocably and unconditionally release, acquit and discharge the United States and the Secretary
of Health and Human Services from any and all actions or causes of action (including agreements,
judgments, claims, damages, loss of services, expenses and all demands of whatever kind or
nature) that have been brought, could have been brought, or could be timely brought in the Court
of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-
10 et seq., on account of, or in any way growing out of, any and all known or unknown, suspected
or unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted
from, the flu vaccination administered on or around September 22, 2013, as alleged by petitioner
in a petition for vaccine compensation filed on or about September 15, 2016, in the United States
Court of Federal Claims as petition No. 16-1145V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
Case 1:16-vv-01145-UNJ Document 131-1 Filed 10/05/21 Page 4of5

15. If the special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged left
shoulder myury, or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Case 1:16-vv-01145-UNJ Document 131-1 Filed 10/05/21 Page 5of5

Respectfully submitted,

PETITIONER:

Carre Exch

NAOMI ENGEL

ATTORNEY OF RECORD FOR
PETITIONER:

ON AE
AMY A. SENERTH
Muller Brazil, LLP

71S Twining Road

Suite 208

Dresher, PA 19025

Tel: (215) 885-1655

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dale Whuahbar, PW Se, APL

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville. MD 2057

Dated: _olos paz/

fer

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

Cd ices Ron tn

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

(ot Lown Crhlaxtte
hy dh ten Lf COpn_—__
COLLEEN C. HARTLEY
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-3644
Email: colleen.hartley@usdoj.pov